FIFTH DIVISION
                               REESE, P. J.,
                           MARKLE and COLVIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 19, 2020



In the Court of Appeals of Georgia
 A20A0871. WASHINGTON v. THE STATE.

      MARKLE, Judge.

      Following a jury trial, J-Shawn Washington was convicted of child molestation

and criminal attempt to commit incest. Washington appeals from the trial court’s

denial of his motion for new trial, contending that his trial counsel rendered

ineffective assistance by (a) calling a witness whose testimony was prejudicial to his

case; and by failing to (b) hire an expert to rebut the State’s forensic expert, (c)

interview a prosecution witness prior to trial, and (d) cross-examine the victim and

another minor witness at trial. Finding no error, we affirm.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U. S.

307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that Washington lived

in a mobile home with his wife and his two step-children, the then-seven-year-old
victim and her then-four-year-old brother. One afternoon, while driving the children

home from school, Washington sat the victim in his lap, and then pulled down her

pants and underwear, and rubbed his penis “on the back and the front of her private

area.” Simultaneously, Washington showed her pornographic videos on his cell

phone.

      The following night, the children were laying in the only bed in the home,

which the family took turns sleeping on. While his wife was asleep on the sofa,

Washington got in between the children and told the victim’s brother to face the other

direction. Washington then pulled the victim’s pants down, and rubbed his penis back

and forth against her “private areas.”

      The next morning, the victim told her mother that Washington had been

“cheating” with her, and her mother called the police. The responding investigator

spoke with the victim, who disclosed that Washington had “rubbed his private part

on her private part.” The investigator also spoke with the brother, who reported that

he knew Washington had done “nasty stuff” to his sister, although he did not see it;

and he confirmed that Washington had gotten into the bed and told him to turn the

other way. That same day, the investigator conducted forensic interviews of both

children, and their statements were consistent with their initial disclosures.

                                          2
      A few days later, the children were again interviewed by a forensic interviewer

because it appeared that the victim recanted to her mother. The victim told the

interviewer that her mother had gone to see a witch doctor, who said that evil spirits

were causing the victim to have false memories. The victim also disclosed to the

interviewer that her mother had offered her $20 to tell the interviewer about the witch

doctor. But the victim believed that the incidents had occurred, and that her memories

were real. During his interview, the brother confirmed that his mother had gone to a

witch doctor to keep his sister from telling a lie. He also related that his mother told

him that they would all go to jail – and that cops killed kids in jail – if he and his

sister did not tell the interviewer about the witch doctor. And, again, he confirmed

that he knew, but did not see, Washington “put his private in [the victim’s] private,”

and that Washington had made him turn his head away.

      The victim was later evaluated by a forensic psychologist, and her statements

were consistent with her initial disclosures to the investigator. The psychologist

opined that the victim’s presentment and behavior were consistent with a victim of

sexual abuse. Samples taken from the victim’s pubic area during a sexual assault

examination matched Washington’s DNA. Based on these incidents, Washington was

indicted for child molestation and criminal attempt to commit incest.

                                           3
      At trial, the victim’s and her brother’s testimony was consistent with their

earlier disclosures regarding Washington’s conduct. Their mother testified that,

immediately after the victim told her what Washington had done, she laid the victim

naked on the bed, first on her back and then on her stomach, to check for any signs

of harm. The mother further testified that she and Washington had sexual intercourse

in the bed that same weekend; that the sheets had not been washed afterward; and

that, when she checked the victim, she laid her in the same area on the sheets where

the sex occurred. The mother stated that she consulted the witch doctor after the

victim recanted, and that she only offered the victim money to tell the truth.

Washington also testified at trial, generally denying the accusations against him.

      The jury returned a guilty verdict on all counts. Washington filed a motion for

new trial, contending that his trial counsel was ineffective for all the reasons he raises

on appeal. Following a hearing, at which Washington’s trial counsel testified, the trial

court denied the motion, and this appeal followed.

      Washington contends that trial counsel rendered ineffective assistance in

several respects. We conclude he has not met his burden to show ineffective

assistance of counsel.



                                            4
      To succeed on a claim that counsel was constitutionally ineffective,
      [Washington] must show both that his attorney’s performance was
      deficient, and that he was prejudiced as a result. Strickland v.
      Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674)
      (1984). Under the first prong of this test, counsel’s performance will be
      found deficient only if it was objectively unreasonable under the
      circumstances and in light of prevailing professional norms. And under
      the second prong, prejudice is demonstrated only where there is a
      reasonable probability that, absent counsel’s errors, the result of the trial
      would have been different. A “reasonable probability” is defined as a
      probability sufficient to undermine confidence in the outcome. Failure
      to satisfy either prong of the Strickland test is sufficient to defeat a claim
      of ineffective assistance, and it is not incumbent upon this Court to
      examine the other prong. And although both the performance and
      prejudice components of an ineffectiveness inquiry involve mixed
      questions of law and fact, a trial court’s factual findings made in the
      course of deciding an ineffective assistance of counsel claim will be
      affirmed by the reviewing court unless clearly erroneous.

(Citations and punctuation omitted.) Green v. State, 302 Ga. 816, 817-818 (2) (809

SE2d 738) (2018). Bearing these principles in mind, we address each of

Washington’s claims of ineffective assistance in turn, finding no merit to them.

      (a) Washington claims his trial counsel was ineffective for calling his wife as

a witness because her references to the witch doctor were unfavorable to his defense.

We disagree.

      [T]he decision on which defense witnesses will be called is a matter of
      trial strategy and tactics and does not usually constitute ineffective
      assistance of counsel. Indeed, which witnesses to call and all other
      strategies and tactical decisions are the exclusive province of the lawyer

                                            5
       after consultation with his client, and whether an attorney’s trial tactics
       are reasonable is a question of law, not fact.

(Punctuation omitted.) Howard v. State, 340 Ga. App. 133, 140 (3) (a) (796 SE2d

757) (2017).

       At the new trial hearing, Washington’s trial counsel testified that her defense

strategy was to accentuate the victim’s recantation and to offer an alternative

explanation for the presence of Washington’s DNA on the victim, and that the wife’s

testimony was essential in both respects. Trial counsel further testified that she made

a tactical decision to call the wife in order to get this evidence on the record, even

though she recognized that the wife would necessarily mention the witch doctor.

Notably, trial counsel revealed that both Washington and his wife were “adamant”

that the wife testify.

       Under these circumstances, we cannot say that trial counsel’s decision to call

Washington’s wife was patently unreasonable. See Howard, 340 Ga. App. at 140 (3)

(a); McKenzie v. State, 284 Ga. 342, 347 (4) (b) (667 SE2d 43) (2008) (“matters of

trial tactics, even if they appear in hindsight to be questionable, are grounds to find

counsel ineffective only if the tactical decision is so patently unreasonable that no

competent attorney would have chosen it.”). This is especially so in light of the fact


                                           6
that several other witnesses had already mentioned the witch doctor in their

testimony. At worst, the wife’s testimony was merely cumulative of this other

evidence. Accordingly, Washington’s trial counsel was not ineffective for calling his

wife as a defense witness.

       (b) Washington next argues his trial counsel was ineffective for failing to hire

an expert to review the children’s forensic interviews. Pretermitting whether trial

counsel’s performance was deficient in this regard, Washington has not shown he was

prejudiced by any such deficiency.

      “To show prejudice on a claim that trial counsel failed to adequately investigate

the case, [Washington] had to at least make a proffer as to what additional

investigation would have uncovered, and not merely speculate that such information

exists and would have made a difference.” (Citation and punctuation omitted.) Lupoe

v. State, 300 Ga. 233, 241 (2) (b) (794 SE2d 67) (2016). But, at the motion for new

trial hearing, Washington made no such proffer as to what a potential forensic expert

would have testified.

      Washington’s reliance on Goldstein v. State, 283 Ga. App. 1 (640 SE2d 599)

(2006), and Weeks v. State, 270 Ga. App. 889 (608 SE2d 259) (2004), overruled on



                                          7
other grounds in State v. Lane, 308 Ga. 10 (838 SE2d 808) (2020), is unpersuasive.1

In both cases, the defendants proffered the allegedly favorable testimony at the

respective new trial hearings. Goldstein, 283 Ga. App. at 7-9 (3) (b); Weeks, 270 Ga.

App. at 894-895 (3) (a) (noting that, despite the proffer, the defendant failed to show

he was prejudiced by the omission of the expert testimony at trial). By neglecting to

make such a proffer, Washington cannot show that the outcome of the trial would

have been different, and thus cannot satisfy the prejudice prong of Strickland. Lupoe,

300 Ga. at 241 (2) (b); see also Colbert v. State, 345 Ga. App. 554, 556-557 (2) (813

SE2d 777) (2018).

      (c) Washington also claims his trial counsel was ineffective for failing to

interview the DFACS caseworker prior to trial because the caseworker’s cumulative

and bolstering testimony should have been restricted. On this record, we disagree.

      At trial, Washington’s counsel objected to the caseworker’s testimony initially

on relevancy grounds, and then raised discovery issues once it was revealed that the

caseworker would testify to disclosures the children made to her. The trial court

overruled the objections. The caseworker then testified that the victim disclosed that

      1
          Washington also relies on Barlow v. State, 270 Ga. 54 (507 SE2d 416)
(1998), but that case involved a trial court’s decision to exclude expert testimony at
trial following a proffer, and thus is not germane to the instant case.

                                          8
her mother had taken her to the witch doctor, who attempted to convince her that her

stepfather had not molested her, and that her mother offered her money to recant her

allegations. The caseworker testified that the brother confirmed that their mother and

the witch doctor tried to convince the victim that she had fabricated the events.

      At the new trial hearing, Washington’s examination of trial counsel as to this

issue was sparse, inquiring only whether trial counsel perceived the caseworker’s

references to the witch doctor during direct examination as prejudicial.

      Pretermitting whether trial counsel’s failure to interview the caseworker was

deficient, Washington has wholly failed to show how the testimony regarding the

witch doctor, which was cumulative of other evidence admitted at trial, affected the

outcome of his case. See Speziali v. State, 301 Ga. 290, 295-296 (2) (d) (800 SE2d

525) (2017) (defendant did not show he was prejudiced by trial counsel’s failure to

interview witness who repeated on cross-examination that victim feared the

defendant); see also Williams v. State, 302 Ga. 474, 483 (IV) (b) (807 SE2d 350)

(2017) (defendant failed to show the outcome of trial would have been affected had

his trial counsel interviewed State’s expert prior to trial).

      Trial counsel’s testimony at the new trial hearing, in which she opined that

these statements regarding the witch doctor were prejudicial, does not affect our

                                           9
analysis. See Reynolds v. State, 290 Ga. App. 44, 48 (3), n. 3 (658 SE2d 815) (2008)

(“trial counsel’s conclusory testimony invades the province of the factfinder with

regard to whether his representation was ineffective and our province with regard to

whether it was reversible error.”) (punctuation omitted), overruled on other grounds

by Reynolds v. State, 285 Ga. 70 (673 SE2d 854) (2009), superseded by statute on

other grounds as recognized by State v. Orr, 305 Ga. 729 (827 SE2d 892) (2019).

       Moreover, the caseworker’s testimony was not bolstering because she did not

testify to the credibility of the children’s disclosures. Brown v. State, 302 Ga. 454,

460-461 (2) (b) (807 SE2d 369) (2017) (“When a witness’s statement does not

directly address the credibility of another witness . . . there is no improper

bolstering.”). As such, Washington’s trial counsel was not ineffective on this ground.

       (d) Finally, Washington contends his trial counsel was ineffective for failing

to cross-examine the victim and her brother. Washington again cannot meet his

burden.

       “Decisions about what questions to ask on cross-examination are quintessential

trial strategy and will rarely constitute ineffective assistance of counsel. In particular,

whether to impeach prosecution witnesses and how to do so are tactical decisions.”

(Citations and punctuation omitted). Harris v. State, 345 Ga. App. 80, 82 (1) (c) (812

                                            10
SE2d 342) (2018). And, “a tactical decision will not form the basis for an ineffective

assistance of counsel claim unless it was so patently unreasonable that no competent

attorney would have chosen it.” (Citation and punctuation omitted.) Romer v. State,

293 Ga. 339, 344 (3) (745 SE2d 637) (2013).

      At the new trial hearing, trial counsel testified that she deliberately refrained

from cross-examining the children because their testimony was consistent with their

initial disclosures, and she did not want to appear abrasive to the jury as both children

were very young. On this record, trial counsel’s decision was objectively reasonable,

and her performance was not deficient. See Romer, 293 Ga. at 344 (3); Howard, 340

Ga. App. at 141 (3) (a) (trial counsel did not render ineffective assistance where there

was a reasonable explanation for decision not to call a witness).

      Accordingly, we find that Washington’s trial counsel was not ineffective for

the reasons raised on appeal, and we affirm the trial court’s denial of Washington’s

motion for new trial.

      Judgment affirmed. Reese, P. J., and Colvin, J., concur.




                                           11